DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the powertrain, connecting shaft must be shown or the feature(s) canceled from the claim(s).  
Furthermore sec 0041 of applicant’s publication US 20210179171 recites, “[0041] Rear axle drive output shaft 30 drives the vehicle rear axle left and right driveshafts 34L, 34R via rear axle differential 36.”  Which one is the rear axle?  The drawings need to show the element or the element needs to be cancelled from the disclosure.
Furthermore, sec 0041 of applicant’s publication US 20210179171 recites, “[0043] In like manner, front axle drive output shaft 32 drives the vehicle front axle left and right driveshafts 46L, 46R via cardan shaft 48 and front axle differential 50.”  Which one is the front axle?  The drawings need to show the element or the element needs to be cancelled from the disclosure.
Furthermore, sec 0039 of applicant’s publication US 20210179171 recites, “….the rear axle drive shaft 30 via the….” Then again sec 0041 recites, “Rear axle drive output shaft 30…” 
Furthermore, sec 0039 of applicant’s publication US 20210179171 recites, “….the front axle drive shaft 32….” Then again sec 0043 recites, “..front axle drive output shaft 32…” 
Applicant’s disclosure is confusing.  Applicant is advised to be consistent with numbering of elements throughout the specification and drawings.  The examiner has not pointed out all inconsistencies therein, but provides the above the guidance for applicant to follow to speed up the prosecution of the case.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, it is suggested that “real output shaft” be written as -- rear output shaft--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “the braked steering turn”, there is no antecedent basis for the claimed limitation.  It is further not clear what all is meant and encompassed by entering, “the braked steering turn” as the meaning of  the phrase is not provided.  How does a vehicle enter the braked steering turn” ?  The rest of the claims are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Baker (US 20170174078) in view of Frijas (US 20170240150).

Regarding claim 1, Baker discloses a method of brake steering in a four-wheel drive utility vehicle the method comprising: 
carrying at least two front wheels (28a, 28b; figs. 1-4; sec 0027) on a driven front axle 26.  
carrying at least two rear wheels (32a and 32b; figs, 1-4; sec 0027) on a driven rear axle 30;
delivering torque to the front 26 and rear 30 axles via a powertrain (12, 14; figs. 1-4; sec 0027) and a front output drive shaft (18; sec 0027) and a rear output drive shaft (20; sec 0027);
applying independently operable service brakes (sec 0027, 0034) on each of the front (28a, 28b; figs. 1-4; sec 0027) and the rear wheels (32a and 32b; figs. 1-4; sec 0027) on the inside of a turn on the vehicle entering the turn (sec. sec 0034) ; and 
applying a controllably varied level of braking force to an independently operable parking brake (38e, 38f, sec 0032) on the rear wheel on the inside of the turn (sec 0032, 0034, 0035; 0039).  
Baker shows one axle 26 instead of an axle assembly, etc.  However, Frijas teaches of:
carrying at least two front wheels (W1, W2; sec 0010) on a driven front axle assembly (114, 116; sec 0010); 
carrying at least two rear wheels (W3, W4; sec 0010) on a driven rear axle assembly (122, 124; sec 0010),
delivering torque to the front (114, 116) and rear (122, 124) axle assembly via a powertrain (engine 102, automatic transmission; sec 0010-0012) and a drive shaft (110, sec 0010).
When Baker is modified by Frijas the Baker utility vehicle will have the front (114, 116) and rear (122, 124) axle assembly.   As such the combination of both references will deliver torque to the front and rear axle assemblies via a powertrain (12, 14; figs. 1-4; sec 0027) and a front output drive shaft and a rear output drive shaft (18, 20; sec 0027).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baker as taught by Frijas for the purpose of providing a more efficient vehicle including a FI/AT (Fuel Injected/Automatic Transmission)-ECU (Electronic Control Unit) and a BTCS (Brake Traction Control System), see Frijas sec 0012, 0013. 
Regarding claim 2, Baker discloses the method of brake steering as claimed in claim 1, wherein the level of braking force applied to the parking brake of the rear wheel on entering the turn is substantially proportional to a level of service braking force applied to the same wheel (sec 0034, 0039, 0043.  It is noted here that the claim does not require calculating a proportion, but requires that the braking force applied to the parking brakes of the rear wheels on entering the turn is substantially proportional to a level of service braking force applied to the same wheel.  Baker indicates that a rear service brake 38d is activated OR a parking brake 38f activated on wheel 32b.  So either one is applied and not both, so there is a proportionality between the rear service brake compared to the rear parking brake).
Regarding claim 3, Baker discloses the method of brake steering as claimed in claim 1, wherein the level of force applied to the parking brake of the rear wheel on entering the turn is substantially inversely proportional to the level of force applied to the service breaks of the same wheel (Baker teaches inverse proportionality because when one brake force is applied the other brake force is not applied thus making the service brake inversely proportional to the parking brake; sec 0034, 0039, 0043).  
Regarding claim 4, Baker discloses the method of brake steering of claim 1, wherein the level of service braking force and the level of braking force applied to the parking brakes during the turn is determined by a level of pressure exerted on a user operable brake control of the vehicle (driver applies pressure by pressing on brake pedal or a button and the pressure determines the level of service braking force and the level of braking force is applied to the parking brakes; sec 0032, 0034, 0039, 0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20170174078) in view of Shiraki (JP 2005280596).
Regarding claim 5, Baker discloses a driveline for a four-wheel drive utility vehicle (figs. 1-4; sec 0032, 0034, 0039, 0043), comprising: 
a driven front axle 26 carrying at least two front wheels (28a, 28b; figs. 1-4; sec 0027); 
a driven rear axle 30 carrying at least two rear wheels (32a and 32b; figs. 1-4; sec 0027); 
a powertrain (12, 14; figs. 1-4; sec 0027) delivering torque to the front axle 26 via a front output shaft (18, sec 0027) and TO THE rear axle 30 via a REAR output shaft (20; sec 0027);
independently operable service brakes (38a-d; sec 0027, 0031, 0032, 0034) on each of the front (28a, 28b; figs. 1-4; sec 0027) and the rear wheels (32a and 32b; figs. 1-4; sec 0027);
independently operable parking brakes (38e, 38f, sec 0031, 0032, 0034) on each of the rear wheels (32a and 32b; figs. 1-4; sec 0027); and 
a control system (34, 36; figs. 1-3; sec 0028, 0032 ) coupled with the powertrain (12, 14; figs. 1-4; sec 0027), the service brakes (38a-d; sec 0027, 0031, 0032, 0034) and the parking brakes (38e, 38f, sec 0031, 0032, 0034);
the control system (34, 36; figs. 1-3; sec 0028, 0032 ) configured to:
apply the service brakes of the front and rear wheels on the inside of a turn (sec 0032, 0036); and 
apply a controllably varied level of braking force to the parking brakes on the rear wheel on the inside of the turn (the level of parking brakes is varied by continually applying the parking brakes and then releasing the parking brakes; sec 0032, 0034, 0036).  
Baker shows one axle 26 instead of an axle assembly, etc.  However, Frijas teaches of:
a driven front axle assembly (114, 116; sec 0010) carrying at least two front wheels (W1, W2; sec 0010);
a driven rear axle assembly (122, 124; sec 0010) carrying at least two rear wheels (W3, W4; sec 0010);
a powertrain (engine 102, automatic transmission; sec 0010-0012) delivering torque to the front axle assembly (114, 116; sec 0010) and to the rear axle assembly (122, 124; sec 0010) via the output shaft (110, sec 0010).
When Baker is modified by Frijas the Baker utility vehicle will have the front (114, 116) and rear (122, 124) axle assembly.   As such the combination of both references will deliver torque to the front and rear axle assemblies via a powertrain (12, 14; figs. 1-4; sec 0027, see Baker) and a front output shaft (18; sec 0027, see Baker) and a rear output drive shaft (20; sec 0027, see Baker).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baker as taught by Frijas for the purpose of providing a more efficient vehicle including a FI/AT (Fuel Injected/Automatic Transmission)-ECU (Electronic Control Unit) and a BTCS (Brake Traction Control System), see Frijas sec 0012, 0013. 
Furthermore, Baker teaches of turning the front wheel to the right or left and stepping on the accelerator to cause the vehicle to turn right on left, but did not particularly recite, “detect when the vehicle enters a turn” as claimed.  However; Shiraki Takahiro teaches of a driveline for a four-wheel drive utility vehicle comprising a controller (200, 228; fig. 1; sec 0021, 0022), wherein the controller is configured to detect when the vehicle enters a turn (i.e. detecting a turning state of the vehicle; sec 0022).  
Therefore, it would have been obvious to one having ordinary skill in the art that the turn detected by Takahiro would be used by Baker to apply the service brakes of the front and rear wheels on the inside of a turn (Baker; sec 0032, 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baker and Frijas as taught by Takahiro for the purpose of performing a spin suppression control when the turning state reaches a spin state (see Shiraki Takahiro who states that. “Further, when the turning state reaches the spin state, spin suppression control is performed; sec 0028). 
Regarding claim 6, Baker in view of Shiraki Takahiro teach of the driveline as claimed in claim 5, wherein the control system is configured to determine and apply the level of parking brake braking force to the rear wheel (see Shiraki Takahiro which discloses that the brake operation force control device controls the operation force of at least one of the plurality of brakes of the entire vehicle based on the detection result by the drag torque detection device. The brakes to be controlled by the brake operating force control device may be all of the plurality of brakes or part of the plurality of brakes  For example, when hydraulic brakes  as service brakes  are provided on the left and right front and rear wheels and manual parking brakes are provided on the left and right rear wheels, the operating force of the hydraulic brake is controlled, and the manual parking brake The actuation force is usually not controlled. Further, when the brake operating force control device includes a spin suppression control unit, the operating force of the left and right front wheels can be controlled, and the operating force of the left and right rear wheels can be prevented from being controlled)  on entering the turn (i.e. detecting a turning state of the vehicle; sec 0022; it is noted that brakes are applied as desired when the vehicle is entering or turn or not entering a turn) that is substantially proportional (the brakes are proportional because they are of different magnitudes in force i.e. service braking forces being bigger than parking brake forces or in another scenario the service braking force in on or off while the parking braking force is on or off or any combinations thereof) to a level of service braking force applied to the same wheel. 
Regarding claim 7, Baker in view of Shiraki Takahiro teach of the driveline of claim 5 further comprising a user-operable brake control and sensor for determining a pressure applied [see Shiraki who teaches that the brake device is controlled based on a command from the brake ECU 200 (see FIG. 1). The brake ECU 200 mainly includes a computer, and includes an execution unit 202, a storage unit 204, an input / output unit 206, and the like. The input / output unit 206 includes drag torque sensors 42 to 45, a parking switch 144, drag torque sensors 190 and 192, a brake switch 210 that detects an operation state of the brake pedal 10, and a stroke sensor 212 that detects an operation stroke of the brake pedal 10. , A master pressure sensor 214, a brake fluid pressure sensor 216, a wheel speed sensor 218, a fluid pressure source fluid pressure sensor 220, a turning state detection device 228, and the like are connected. Further, the pressure-increasing linear valves 100 to 103, the pressure-decreasing linear valves 110 to 113, the master shut-off valves 49 and 50, and the simulator control valve 134 are connected through a drive circuit (not shown), and the pump motor 58 and the electric motor 146 for applying tension. Are connected via a drive circuit (not shown) and an alarm device 230 is connected] to the brake control, wherein the control system is configured to set a level of service braking force applied during the turn (see Shiraki who teaches that The turning state detection device 228 detects the turning state of the vehicle, and includes a steering angle sensor that detects a steering angle of a steering wheel (not shown), a yaw rate sensor that detects the yaw rate of the vehicle, and a lateral acceleration that detects lateral acceleration applied to the vehicle. It includes at least one such as an acceleration sensor)  based on the level of pressure exerted on the brake control (the level of pressure exerted is applied as desired including when the vehicle is entering or turn or when the vehicle is not entering a turn).  
Regarding claim 10, Baker discloses a utility vehicle comprising the driveline of claim 5 (figs. 1-4; sec 0032, 0034, 0039, 0043).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20170174078) and Shiraki (JP 2005280596) and further in view of Takasaki (US 5631829).
Regarding claim 8. Baker discloses a driveline for a four-wheel drive utility vehicle (figs. 1-4; sec 0032, 0034, 0039, 0043), comprising: 
a driven front axle 26 carrying at least two front wheels (28a, 28b; figs. 1-4; sec 0027); 
a driven rear axle 30 carrying at least two rear wheels (32a and 32b; figs. 1-4; sec 0027); 
a powertrain (12, 14; figs. 1-4; sec 0027) delivering torque to the front axle 26 via a front output shaft (18, sec 0027) and TO THE rear axle 30 via a REAR output shaft (20; sec 0027);
independently operable service brakes (38a-d; sec 0027, 0031, 0032, 0034) on each of the front (28a, 28b; figs. 1-4; sec 0027) and the rear wheels (32a and 32b; figs. 1-4; sec 0027);
independently operable parking brakes (38e, 38f, sec 0031, 0032, 0034) on each of the rear wheels (32a and 32b; figs. 1-4; sec 0027); and 
a control system (34, 36; figs. 1-3; sec 0028, 0032 ) coupled with the powertrain (12, 14; figs. 1-4; sec 0027), the service brakes (38a-d; sec 0027, 0031, 0032, 0034) and the parking brakes (38e, 38f, sec 0031, 0032, 0034);
the control system (34, 36; figs. 1-3; sec 0028, 0032 ) configured to:
apply the service brakes of the front and rear wheels on the inside of a turn (sec 0032, 0036); and 
apply a controllably varied level of braking force to the parking brakes on the rear wheel on the inside of the turn (the level of parking brakes is varied by continually applying the parking brakes and then releasing the parking brakes; sec 0032, 0034, 0036).  
Baker shows one axle 26 instead of an axle assembly, etc.  However, Frijas teaches of:
a driven front axle assembly (114, 116; sec 0010) carrying at least two front wheels (W1, W2; sec 0010);
a driven rear axle assembly (122, 124; sec 0010) carrying at least two rear wheels (W3, W4; sec 0010);
a powertrain (engine 102, automatic transmission; sec 0010-0012) delivering torque to the front axle assembly (114, 116; sec 0010) and to the rear axle assembly (122, 124; sec 0010) via the output shaft (110, sec 0010).
When Baker is modified by Frijas the Baker utility vehicle will have the front (114, 116) and rear (122, 124) axle assembly.   As such the combination of both references will deliver torque to the front and rear axle assemblies via a powertrain (12, 14; figs. 1-4; sec 0027, see Baker) and a front output shaft (18; sec 0027, see Baker) and a rear output drive shaft (20; sec 0027, see Baker).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baker as taught by Frijas for the purpose of providing a more efficient vehicle including a FI/AT (Fuel Injected/Automatic Transmission)-ECU (Electronic Control Unit) and a BTCS (Brake Traction Control System), see Frijas sec 0012, 0013. 
Furthermore, Baker teaches of turning the front wheel to the right or left and stepping on the accelerator to cause the vehicle to turn right on left, but did not particularly recite, “detect when the vehicle enters a turn” as claimed.  However; Shiraki teaches of a driveline for a four-wheel drive utility vehicle comprising a controller (200, 228; fig. 1; sec 0021, 0022), wherein the controller is configured to detect when the vehicle enters a turn (i.e. detecting a turning state of the vehicle; sec 0022).  
Therefore, it would have been obvious to one having ordinary skill in the art that the turn detected by Takahiro would be used by Baker to apply the service brakes of the front and rear wheels on the inside of a turn (Baker; sec 0032, 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baker and Frijas as taught by Shiraki for the purpose of performing a spin suppression control when the turning state reaches a spin state (see Shiraki Takahiro who states that. “Further, when the turning state reaches the spin state, spin suppression control is performed; sec 0028). 
Furthermore, Baker did not disclose a controlled clutch arrangement in the powertrain configured to limit a difference in wheel velocity between the front and rear wheels.
However, Takasaki teaches of a driveline for a four-wheel drive utility vehicle (col. 8, lines 1-46) comprising:
a controlled clutch arrangement (34, figs. 1-5; col. 8, lines 47-67) in a powertrain (14; col. 8, lines 38-67) configured to limit a difference in wheel velocity (Delta N; col. 10, lines 32-34) between the front and rear wheels (torque on either the front or rear wheels is suppressed to limit a difference in wheel velocity between the front and rear wheels and prevent slipping of the vehicle; col. 12, lines 59 to col 13, lines 5) carried on front and rear axle assemblies (20, 26; figs. 1; col. 8, lines 19-26) when a threshold value ( torque distribution ratio; col. 12, lines 36-46) of the difference in wheel velocity between the front and rear wheels is reached (Delta N; col. 10, lines 32-34; col. 12, lines 59 to col 13, lines 5), wherein a control system (58; figs. 1, 2; col. 10; lines 5-7) is coupled with the clutch arrangement (34, figs. 1-5; col. 8, lines 47-67) and configured to increase the threshold value (torque distribution ratio, shifted from 0:100 to 50:50; col. 11, lines 28-34; col. 12, lines 36-45; col. 13, lines 28-37)  when the vehicle enters the turn (experiences lateral acceleration, Yg in a turn; col. 13, lines 19-37).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify Baker, Frijas, and Shiraki as taught by Takasaki for the purpose of suppressing a slip using a difference between rear and front wheels to improve a Vehicle Dynamic Control (VDC).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20170174078) and Shiraki (JP 2005280596) as applied to claim 10 and further in view of Canuto Francesco et al (WO 2011029864).
Regarding claim 11, Baker in view of Shiraki Takahiro teach of the utility vehicle as claimed in claim 10 including brake steering, but did not particularly mention when to or when not to implement brake steering.
However, Canuto Francesco teaches of a geographical positioning system (GPS; page 18, lines 20-26, line 35; inputting GPS through line 20 in fig. 3) coupled with a control system (12a-c; fig. 3; page 18, lines 20-26, line 35-37), with the control system being configured to not implement brake steering (page 24, lines 33 to page 25, lines 7) on determination that the vehicle is outside of a predetermined geographical area (i.e. the vehicle is on an unacceptably steep slope i.e. the vehicle is outside of a geographical area that has no slopes; page 29, lines 5-11).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baker and Shiraki Takahiro as taught by Canuto Francesco for the purpose of improving vehicle operation safety.

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.   Applicant has amended the claims to overcome most of the objections and rejections.  The newly amended claims have been prosecuted in view of applicant’s amendments.  
Applicant’s further arguments that the prior art does not read on the present amendments is moot in view of the newly introduced reference, Frijas (US 20170240150).   
Applicant’s further arguments that Baker does not disclose actuating the service brakes on the inner wheels of both the front and rear axles.  The examiner respectfully disagrees.  Baker applies brakes on the front (28a, 28b; figs. 1-4; sec 0027) and the rear wheels (32a and 32b; figs. 1-4; sec 0027) on the inside of a turn on the vehicle entering the turn (sec. sec 0034).  Applicant is advised to read all the cited sections and the rest of the prior art.   
Applicant’s further argument that the combination of the prior art references do not cure the deficiencies of Baker has not nexus because applicant is merely providing conclusory remarks without particularly indicating why the references are not to be combined.  
It is believed that the rejections are proper.  They rejections therefore stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664